DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-6 of U.S. Application No. 16/361,569 filed on 03/22/2019 have been examined.
The printer rush filed on 03/19/2021 has been entered and fully considered.
Specification has been amended on 03/18/2021.
Claims 1 and 3-8 are pending in Instant Application.

Response to Arguments
In regards to the specification objection: Applicant’s amendments and arguments with respect to the specification have been fully considered and are persuasive. The previous specification objection has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-8 are allowed over the prior art of record.
The closest prior art of record is Otani et al. [USPGPub 2018/0023974], hereinafter referred to as Otani and Grau [USPGPub 2016/0349746], hereinafter referred to as Grau.
Otani and Grau disclose an image capturing system for shape measurement of a structure, the image capturing system comprising: 
As per claims 1 and 6-7, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious the active target being configured to detect a direction and intensity of the laser light received from the ground measurement instrument, calculate a position of the laser light based on the detected direction, and control the at least one motor to rotate the active target to a position having a greatest intensity of received laser light.
Claims 3-5 depend from claim 1, and 8 depends from claim 7 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662